DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Disc Submission
The Information Disclosure Statements filed June 29, 2021 reference data files on a read-only optical disc that is unreadable. Applicant is required to resubmit the file(s) in International Organization for Standardization (ISO) 9660 standard and American Standard Code for Information Interchange (ASCII) format as required by 37 CFR 1.52(e)(2) and 1.52(e)(3)(iii), respectively. No new matter may be introduced in presenting the file in ISO 9660 and ASCII format.

Information Disclosure Statement
The information disclosure statement filed June 29, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because, as noted above, the NPL Citations #1 and #2 are said to be included on an accompanying CD-ROM, but the CD-ROM is unreadable.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because the drawings do not adhere to the standards outlined in at least MPEP 37 CFR 1.84(l), and 1.84(m) which state the following:
37 CFR 1.84(l) – “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction,” wherein at least Figure 15 contains lines, numbers and/or letters which are not well-defined to permit adequate reproduction.
37 CFR 1.84(m) – “The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. … Flat parts may also be lightly shaded. … Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. … Solid black shading areas are not permitted, except when used to represent bar graphs or color,” wherein at least Figure 15 contains shading which is not in accordance with 37 CFR 1.84(m). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-15 and 17-20 are objected to because of the following informalities:
regarding Claim 1, the claim recites on Line 8, “the captured data” which should be --the captured data inputs and outputs--.
regarding Claims 5-6, the claims recite on Line 2, “the simulation of the mobile application” which should be --[[the]] a simulation of the mobile application--.
regarding Claims 9 and 15, exemplary Claim 9 recites on Line 6 “pass-through rendered frames of the cropped captured video to the mobile device” which should be --pass-through rendered frames of the cropped captured video to the virtual visualization of the mobile device--. The Office notes that this interpretation of Claims 9 and 15 is supported by Paragraph [0104] of the Applicant’s specification, which recites, “the virtual mobile device visualization uses a cropped video pass-through capture, using the VR headset's cameras, to overlay or mask the cropped video of the physical mobile device onto the virtual mobile device visualization.”
regarding Claim 11, the claim recites on Line 3, “the mobile application” which should be --[[the]] a mobile application--.
regarding Claims 13 and 18, the claims recite on Lines 2 and 3, “a mobile device” which should be --[[a]] the mobile device--.
regarding Claim 17, the claim recites on the Line 2, “the mobile application within the mobile application development system” which should be --[[the]] a mobile application within [[the]] a mobile application development system--.
regarding Claim 19, the claim recites on the Line 2, “the simulation of the mobile application” which should be --[[the]] a simulation of [[the]] a mobile application--.
Claims 2-10, 12-15 and 19-20 are also objected to since they depend from at least one of objected Claims 1, 11, 13 and 18, and as such inherit the same deficiencies.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a virtual reality (VR) simulator device configured to: receive… simulate… generate… render… and communicate” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case the corresponding structure for the “virtual reality (VR) simulator device” is disclosed in at least Paragraphs [0050], [0058] and [0070] of the Applicant’s specification, i.e. the Mobile App Development PC 328 comprising a Game Engine/Mobile Device Simulator 329.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kogan et al. (US PGPUB 2018/0150387; hereinafter “Kogan”).
Claim 1:
Kogan teaches a system for mobile application testing, comprising:
a virtual reality (VR) simulator device configured to ([0011] “Referring now to the drawings, FIG. 1 is a block diagram of an example computing device 100 for testing applications using virtual reality. Computing device 100 may be, for example, a server computer, a personal computer, a mobile computing device, a virtual reality device, or any other electronic device suitable for processing data.”):
receive at least captured data inputs and outputs from a mobile device during the mobile application testing ([0024] “The computing device 100 executes instructions (128) to receive feedback data 138… feedback data 138 may be provided by… a test device 160… the test device 160 may be a computing device on which the AUT is running, such as a mobile phone or a test computing running the AUT,” wherein the Application-under-Test “AUT” is the “mobile application”.);
simulate a real-world environment ([0007] “To test user experience and obtain user feedback on these and other types of applications, virtual reality (VR) may be used to simulate, for a user, a physical world experience.” [0009] “A VR headset, worn by a user, may display a virtual store”);
generate a virtual visualization of the mobile device ([0009] “A VR headset, worn by a user, may display… a virtual phone to the user.”);
render a VR simulation to recreate a real-world testing environment based at least partially on combining the captured data, the virtual visualization of the mobile device, and the simulated real-world environment ([0009] “The user interface of the application being tested, i.e., the application under test (AUT), may be displayed on the virtual phone. The user may test the application by interacting with the environment and/or the virtual phone. For example, in a situation where the AUT provides a map of the store and navigates the user to a particular product, the user may move around within the virtual store, observing the behavior of the AUT on the virtual phone.” [0026] “Feedback that indicates an interaction with the virtual user device may be… an interaction with the… real user device running the AUT, by user input. Using the retail store example, this may include pushing a coupon or advertisement to the AUT for display when… a button press or gesture or spoken instructions provided by the user of the virtual user device, e.g., detected by user input provided to the actual hardware device that corresponds to the virtual user device.”); and
communicate the VR simulation to a VR headset during the mobile application testing ([0014] “A VR display 140 is in communication with the computing device 100, and is operable to display data for a user, such as a virtual environment, a virtual computing device, and a virtual representation of an application being tested.” [0031] “The VR device 230 is in communication with the testing device 210, and is the device responsible for displaying the virtual environment 232 to a user. For example, the VR device 230 may be a virtual reality headset”).

Claim 2:
Kogan teaches the system of claim 1, wherein the virtual reality (VR) simulator device is further configured to receive a position and orientation of the mobile device relative to the VR headset ([0016] “test device 160 may be in communication with the computing device 100, and is operable to provide feedback to the computing device 100. For example, the test device 160 may be a computing device on which an AUT is running, and the feedback may data that comes from the AUT.” [0025] “Another example of feedback that indicates a change in the virtual environment includes a change in a position, within the virtual environment, of a virtual user of the VR device or a change in a view orientation of a virtual user of the VR device.” [0039] “The testing device 210 provides the virtual environment simulation module 240 with sensory data 222 that is based on the feedback data 218. The sensory data indicates the position and/or orientation of the virtual user of the VR device 230. In some implementations, the virtual environment simulation module 240, alone or in conjunction with the testing device 210, may use the sensory data 222 to determine a new state of the virtual computing device 234.”).

Claim 3:
Kogan teaches the system of claim 2, wherein the virtual reality (VR) simulator device is further configured to simulate the position and orientation of the mobile device relative to the VR headset as a virtual point of origin within the simulated real-world environment ([0014] “A VR display 140 is in communication with the computing device 100, and is operable to display data for a user, such as a virtual environment, a virtual computing device, and a virtual representation of an application being tested.” [0031] “The VR device 230 is in communication with the testing device 210, and is the device responsible for displaying the virtual environment 232 to a user,” see Fig. 2 showing “Virtual Environment 232” with the user’s view, i.e. location of the VR headset, as a virtual point of origin within a “virtual environment”, i.e. the “simulated real-world environment”, while also simulating the position and orientation of the “Testing Device 210”, i.e. the “mobile device”.).

Claim 4:
Kogan teaches the system of claim 1, wherein the virtual reality (VR) simulator device is further configured to receive and send data to a simulation of the mobile application during the mobile application testing ([0022] “The computing device 100 executes instructions (126) to cause display, on the virtual user device, of a virtual user interface of the AUT.” [0024] “The computing device 100 executes instructions (128) to receive feedback data 138 indicating… iii) an interaction with the virtual user device.” [0026] “Feedback that indicates an interaction with the virtual user device may be… an interaction with the virtual user device… by user input.” [0027] “The computing device 100 executes instructions (130) to cause, in response to receiving the feedback data 138, display of an updated viewable portion of the virtual environment on the VR display 140. The fourth display data 142 provided to the VR display 140 may be, for example, data that causes a change to the user interface of the virtual user device depicted in the example environment. In the retail store example… the fourth display data 142 may cause a coupon to be displayed on the virtual user device”).

Claim 5:
Kogan teaches the system of claim 1, wherein the virtual reality (VR) simulator device is further configured to receive configuration information of the mobile device from the simulation of the mobile application during the mobile application testing ([0035] “The virtual computing device data 214 specifies the virtual computing device 234 on which the AUT 220 is to be tested. The virtual computing device 234 corresponds to the computing device, e.g., the actual mobile phone on which the AUT 220 is to be run and/or tested. For example, VCD data 214 for a mobile phone may include graphical data required to produce a virtual version of the mobile phone and, in some implementations, features of the mobile phone to be used during testing, e.g., an earpiece if one is being used, a current state of the mobile phone including other applications running on it, and settings—such as phone volume level and/or screen brightness level.”).

Claim 6: 
Kogan teaches the system of claim 1, wherein the virtual reality (VR) simulator device is further configured to send configuration information of the mobile device to the simulation of the mobile application during the mobile application testing ([0022] “The computing device 100 executes instructions (126) to cause display, on the virtual user device, of a virtual user interface of the AUT.” [0035] “The virtual computing device data 214 specifies the virtual computing device 234 on which the AUT 220 is to be tested. The virtual computing device 234 corresponds to the computing device, e.g., the actual mobile phone on which the AUT 220 is to be run and/or tested. For example, VCD data 214 for a mobile phone may include graphical data required to produce a virtual version of the mobile phone and, in some implementations, features of the mobile phone to be used during testing, e.g., an earpiece if one is being used, a current state of the mobile phone including other applications running on it, and settings—such as phone volume level and/or screen brightness level.”).

Claim 7:
Kogan teaches the system of claim 1, wherein the virtual reality (VR) simulator device is further configured to receive configuration information of the mobile device from the mobile device during the mobile application testing ([0035] “In the example data flow 200, the testing device 210 also provides virtual computing device (VCD) data 214 to the VR device 230…. VCD data 214 for a mobile phone may include graphical data required to produce a virtual version of the mobile phone and, in some implementations, features of the mobile phone to be used during testing, e.g., an earpiece if one is being used, a current state of the mobile phone including other applications running on it, and settings—such as phone volume level and/or screen brightness level.”).

Claim 8:
Kogan teaches the system of claim 1, wherein the virtual reality (VR) simulator device is further configured to send configuration information of the mobile device to the mobile device during the mobile application testing ([0043] “In some implementations, an update to the state of the AUT and virtual environment display may be caused by a change in the virtual environment 232. For example, if a tester changes the configuration of the virtual environment or objects within it, this may affect the state of the AUT, which may cause another update to the AUT display.” [0042] “the testing device 210 may obtain data indicating an interaction with the virtual device 234… For example, if a user interacts with the AUT by using voice commands to search for a product within the virtual store, the AUT may change state by displaying a search or navigational interface.”).

Claim 10:
Kogan teaches the system of claim 1, wherein the mobile device is any of: a smartphone, a tablet, or a wearable computer ([0024] “the test device 160 may be a computing device on which the AUT is running, such as a mobile phone or a test computing running the AUT.”).

Claim 11: 
With regard to Claim 11, this claim is equivalent in scope to Claims 1-3 rejected above, merely having a different independent claim type, and as such Claim 11 is rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1-3.

Claims 12 and 14:
With regard to Claims 12 and 14, these claims are equivalent in scope to Claims 4 and 6 rejected above, merely having a different independent claim type, and as such Claims 12 and 14 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 4 and 6.

Claim 13:
Kogan teaches the method of claim 12, further comprising configuring a remote application on the mobile device to communicate the data comprising at least inputs and outputs of a mobile device during testing of the mobile application to the simulated mobile application ([0016] “test device 160 may be in communication with the computing device 100, and is operable to provide feedback to the computing device 100. For example, the test device 160 may be a computing device on which an AUT is running, and the feedback may data that comes from the AUT or from other applications running on the test device 160,” wherein the application-under-test “AUT” or one of the “other application running on the test device” is the “remote application”.)

Claim 16: 
With regard to Claim 16, this claim is equivalent in scope to Claims 1-3 rejected above, merely having a different independent claim type, and as such Claim 16 is rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1-3.
With further regard to Claim 16, the claim recites additional elements not specifically addressed in the rejection of Claims 1-3. The Kogan reference also anticipates these additional elements of Claim 16, for example, Kogan teaches:
A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform mobile application testing operations ([0012] “Hardware processor 110 may be one or more central processing units (CPUs), semiconductor-based microprocessors, and/or other hardware devices suitable for retrieval and execution of instructions stored in machine-readable storage medium 120.”).

Claims 17 and 19:
With regard to Claims 17 and 19, these claims are equivalent in scope to Claims 4 and 6 rejected above, merely having a different independent claim type, and as such Claims 17 and 19 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 4 and 6.

Claim 18:
With regard to Claim 18, this claim is equivalent in scope to Claim 13 rejected above, merely having a different independent claim type, and as such Claim 18 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kogan as applied to claims 1, 11 and 18 above, and further in view of Sztuk et al. (US Patent 11,086,392; hereinafter “Sztuk”).
Claim 9:
Kogan teaches all the limitations of claim 1 as described above. Kogan does not teach the following, however, Sztuk teaches wherein the virtual reality (VR) simulator device is further configured to:
capture video of physical cameras of the VR headset (Col. 2 Ln. 26: “An example system may track (e.g., via …headset tracking cameras…) a location of a user interface device (e.g., a smartphone, a tablet, a remote controller, etc.) within a real-world environment and may receive (e.g., via… a camera, etc.) information associated with an interface of the user interface device (e.g., an interface displayed on a screen of the user interface device).)”;
calculate boundary coordinates of a display screen of the mobile device; crop the captured video to be within the boundary coordinates; and pass-through rendered frames of the cropped captured video to the mobile device (Col. 2 Ln. 34: “The example system may generate a virtual object for presentation within a virtual environment (e.g., an augmented reality/virtual reality environment) that represents the user interface device and may incorporate at least a portion of the interface of the user interface device into the virtual object. The example system may then present the virtual object within the virtual environment. In some examples, the example system may present the virtual object at a location within the virtual environment that corresponds to the location of the user interface device within the real-world environment,” wherein Sztuk makes it clear that the captured video is cropped within certain boundary coordinates since the “virtual object” can incorporate at least a portion of the interface of the real-world user interface device into the virtual object.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Kogan with the video pass-through as taught by Sztuk in order to “facilitate user interaction with an external user interface device within a virtual reality environment” (Sztuk Col. 2 Ln. 24).

Claims 15 and 20:
With regard to Claims 15 and 20, these claims are equivalent in scope to Claim 9 rejected above, merely having a different independent claim type, and as such Claims 15 and 20 are rejected under the same grounds and for the same reasons as discussed above with regard to Claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Purzel et al. (“Applications of a Modular Interaction Framework for Virtual Reality Testing in a Smart Environment,” 2013) discusses a Virtual Reality interaction framework designed for testing user interfaces on mobile devices in the Internet of Things.
	Amano et al. (“Smartphone Applications Testbed Using Virtual Reality,” 2018) discloses a system that allows developers to use a real smartphone in VR and to test and evaluate their apps at different locations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. SOUGH/SPE, AU 2192/2194